Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicant Arguments/Amendments

Applicants arguments/amendments filed on 5/12/2021 have been entered and made of record. 


Regarding applicant’s arguments with respect to the objection to the specification these arguments have been fully considered but are not persuasive. The applicant suggest that heat map has been replaced with 3d depth model;  The examiner notes that applicant’s arguments appear to be incorrect  claims 2 9 and 16 still refer to a heat map.

Regarding applicants arguments with respect to the prior art have been fully considered but are render moot in view of the new grounds of rejection below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:claims  2, 9, and 16 refer to “the stereoscopic inference model trained to generate a heatmap based on monocular image data;”. The examiner notes there is no heatmap described in the specification nor is there anything which could be construed as a heat map. Since the features were described in originally filed claims these features are not new matter. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.


Claim 1,4, 6, 7 8, 11, 13, 14, 15, 18, and 20    is/are rejected under 35 U.S.C. 103 as being unpatentable over Innes US 2017/0291611 in view of Omata US 2018/0357484 in further view of Su et al   “Bayseian depth estimation from monocular natural images” Journal of Vision 2017


Re claim 1 Innes discloses  a system comprising:

 at least one sensor device (see paragraph camera and one or more sensors) to generate sensor data comprising a plurality of data streams (see paragraph 27 measured factors including   location  speed video see also paragraph 25 ); 

a memory (see paragraph 58 memorry); 



receiving sensor data at a sensor device, the sensor data comprising a plurality of data streams (see paragraph 27 measured factors including   location  speed video are used to determine behavior see also paragraph 25 ); 

detecting an event based on the sensor data (driver event is determined from video/images see paragraph 72 ); 

accessing at least a portion of the plurality of data streams in response to the detecting the event (see paragraph 89 data used to generate a assessment is output to display); 

and causing display of a presentation of the portion of the plurality of data streams at a client device (see paragraph 89 data used to generate assessment is output to display see paragraph 93 note that video data and speed are used to asses if the driver stopped at stop sign, see also paragraph 94).

Innes does not expressly disclose applying a stereoscopic inference model to the sensor data, the stereoscopic inference model trained to generate a 3-dimensional (3D) depth model based on the sensor data; detecting an event based on the 3D depth model. Ometa discloses depth model based on the sensor data; detecting an event based on the 3D depth model (see paragraph 94  note that detecting an event may depend on depth map ) The motivation to combine is to detect a near miss event with accuracy. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Innes and Ometa to reach the aforementioned advantage. 

Innes and Ometa do not expressly disclose applying a stereoscopic inference model to the sensor data, the stereoscopic inference model trained to generate a 3-dimensional (3D) depth model based on the sensor data Su et al discloses  applying a stereoscopic inference model to the sensor data(see abstract note a  depth map is generated from monocular image  see also page 15 section entitled Bayesian model   ), the stereoscopic inference model trained to generate a 3-dimensional (3D) depth model based on the sensor data (see page 15 section entitled Bayesian model note the model is trained ) . The motivation to combine is “A simple Bayesian predictor is then used to form spatial depth estimates. The depth results produced by the model, despite its simplicity, correlate well with groundtruth depths”. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Innes Ometa and Su to reach the aforementioned advantage.


Re claim 4 Innes discloses 

wherein the sensor data includes video data (see paragraph 19 video footage used in Neural network), and the detecting the event includes: 

extracting a set of features from the video data (see paragraph 36 and 73 note neural network  uses features or image components  to analyze data);

 applying the set of features from the video data to a machine learned model (see paragraph 36note neural network  uses features to analyze data see also paragraph 75 note features or image components are used by neural network); 

and detecting the event based on an output of the machine learned model (see paragraph 73 note that neural network is used to analyze image data and extract driver events ).


Re claim 6 Innes discloses wherein the at least one hardware processor performs operations further comprising: 

applying a first portion of the plurality of data streams to a machine learned model at the sensor device (see paragraph 35 a trained neural network is used to identify stop signs from the image data see paragraph 73 neural network may be applied at mobile device ); 

detecting a precursor to the event at the sensor device based on an output of the machine learned model (see paragraph 35 a trained neural network is used to identify stop signs from the image data ); 

accessing a second portion of the plurality of data streams in response to the detecting the precursor to the event at the sensor device (see paragraph 43 vehicle speed is monitored to determine if the car stopped at the stop sign see also paragraph 73); 

and wherein the detecting the event includes detecting the event based on the second portion of the plurality of data streams (see paragraph 43 vehicle speed is monitored to determine if the car stopped at the stop sign see also paragraph 73).

Re claim 7 Innes discloses 
wherein the at least one hardware processor performs operations further comprising: 
applying the sensor data from a first portion of the plurality of data streams to a first machine learned model(see paragraph 35 a trained neural network is used to identify stop signs from the image data ); 

detecting a precursor to the event based on a first output of the first machine learned model(see paragraph 35 a trained neural network is used to identify stop signs from the image data ); 
applying the sensor data from a second portion of the plurality of data streams to a second machine learned model in response to the detecting the precursor to the event(see paragraph 43 vehicle speed is monitored to determine if the car stopped at the stop sign see also paragraph 73 se also paragraph 79Thus, for example, network weights can be tuned based on prior experience (e.g., showing images to the neural network to establish driver event archetypes and then tune those driver event archetypes based on collected prior driver experiences or norms, etc.). Then, the neural network can be activated with the tuned weights and trained on test data from someone driving a vehicle (e.g., the vehicle 102) to show the neural network different driver events (e.g., stopping at a stop light, running through a stop sign, yielding to oncoming traffic, turning left into oncoming traffic, slowing down before a turn, turning too fast, etc.) so that the neural network can learn the driver events and distinguish between positive and negative driver events based on the pre-tuned weights and driver event rules. ) see also paragraph 83 note that neural network may be implemented as a array of neural networks); 

and wherein the detecting the event includes detecting the event based on a second output of the second machine learned model (see also paragraph 79 Thus, for example, network weights can be tuned based on prior experience (e.g., showing images to the neural network to establish driver event archetypes and then tune those driver event archetypes based on collected prior driver experiences or norms, etc.). Then, the neural network can be activated with the tuned weights and trained on test data from someone driving a vehicle (e.g., the vehicle 102) to show the neural network different driver events (e.g., stopping at a stop light, running through a stop sign, yielding to oncoming traffic, turning left into oncoming traffic, slowing down before a turn, turning too fast, etc.) so that the neural network can learn the driver events and 


Re claim 8, 11, 13 and 14 these claims are the method performed by the device by device of claium 1,4, 6 and 7 and these claims are rejected for similar reasons.

Re claims 15, 18  and 20 these claims are A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations ( see Ineos paragraph 60  note that the invention may be implemented in software stored in computer readable medium) comprising the method of claims 8, 11, and 13 and are rejected for similar reasons. 



Claim 5 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innes US 2017/0291611 in view of  Omata US 2018/0357484 in further view of Su et al  and Sathyanarayana US 2019/0286948.

Re claim 5 Innes discloses all for the elements of claim 1 and wherein the sensor data includes image data that comprises a set of image features (see paragraph 36 and 73 note neural network  uses features or image components  to analyze data)

 Innes does not disclose the combination of  wherein the sensor data includes image data that comprises a set of image features, and the detecting the event based on the sensor data includes: determining a point of gaze based on the image features; and detecting the event 

Re claim 12 Innes discloses all for the elements of claim 8 and wherein the sensor data includes image data that comprises a set of image features (see paragraph 36 and 73 note neural network  uses features or image components  to analyze data)

 Innes does not disclose the combination of  wherein the sensor data includes image data that comprises a set of image features, and the detecting the event based on the sensor data includes: determining a point of gaze based on the image features; and detecting the event based on the point of gaze. Sahyanarayana discloses  wherein the sensor data includes image data that comprises a set of image features ( see paragraph 15 the location of features detectable in the images recorded by the inward facing camera or cameras (e.g., in order to determine a gaze parameter, such as a gaze vector, a gaze region, etc), and the detecting the 


Re claim 19 Innes discloses all for the elements of claim 5 and wherein the sensor data includes image data that comprises a set of image features (see paragraph 36 and 73 note neural network  uses features or image components  to analyze data)

 Innes does not disclose the combination of  wherein the sensor data includes image data that comprises a set of image features, and the detecting the event based on the sensor data includes: determining a point of gaze based on the image features; and detecting the event based on the point of gaze. Sahyanarayana discloses  wherein the sensor data includes image data that comprises a set of image features ( see paragraph 15 the location of features detectable in the images recorded by the inward facing camera or cameras (e.g., in order to determine a gaze parameter, such as a gaze vector, a gaze region, etc), and the detecting the event based on the sensor data includes: determining a point of gaze based on the image features( see paragraph 15 the location of features detectable in the images recorded by the inward facing camera or cameras (e.g., in order to determine a gaze parameter, such as a gaze vector, a gaze region, etc),; and detecting the event based on the point of gaze (see paragraph . 




Allowable Subject Matter
Claim 2, 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.